Opinion by
Mr. Justice Fell,
Charles F. Fischer was a member of the American Legion of Honor, and at the time of his death held a benefit certificate for $1,000, in which Louisa A. Fischer, his former wife, was named as beneficiary. She died in 1889 leaving children, and he remarried and at his death in 1894 left surviving him a widow, Margaret Fischer, and children of both marriages. No change was made after the death of his first wife in the name of the beneficiary, and at his death the amount due by the defendant was claimed by his widow, the plaintiff, and by the administrator of the estate of his first wife, and by his children as dependent heirs. Upon a case stated judgment was entered by the court for the plaintiff, and this appeal is by the administrator of Louisa A. Fischer.
The American Legion of Honor is a beneficial association, and one of the purposes of its organization is to establish a fund *285from which upon the death of a member “ a sum shall be paid to the family, orphans or dependents as the member may direct.” At the time when Charles F. Fischer became a member the bylaws provided: “Sec. 5. In the event of the death of all the beneficiaries selected by the member before the decease of such member, if no other or further disposition thereof be made in accordance with the provisions of sec. 3 of this law the benefit shall be paid to the dependent heirs of the deceased member, and if no person shall be entitled to receive such benefit by the laws of the order it shall revert to the benefit fund.” The bylaws in force at the time of his death provided that “in the event of the death of all the beneficiaries selected by the member, before the decease of such member, if no other or further disposition thereof be made in accordance with the provisions of these by-laws the benefit shall be paid to the widow. If none, then to the heirs of the deceased member, and if no person or persons shall be entitled to receive such benefit it shall revert to the benefit fund.”
If the beneficiary first named had a vested interest in the fund payable at the death of her husband her administrator is entitled to recover, otherwise he has no standing. It seems clear that she had no such interest. There is a material and fundamental distinction between philanthropic or beneficial associations, which issue benefit certificates to their members, and life insurance companies, which was pointed out in Commonwealth v. Equitable Beneficial Association, 137 Pa. 412, and has since been recognized in Dickinson v. A. O. U. W., 159 Pa. 258, and in Lithgow v. Supreme Tent, etc., 165 Pa. 292. It appears from the charter and by-laws that the association defendant was organized for social, moral and intellectual-purposes and for the relief of sick and distressed members. Insurance is not its only nor its primary object. It limits the persons and classes of persons who may be named as beneficiaries to “ the family, orphans or dependents,” and provides that in the event of the failure of all such persons or classes of persons the sum due shall revert to the order. The amount secured by the certificate is subject to deductions for relief benefits paid in case of sickness or disability to the member and for his funeral expenses. Where the beneficiary has died the member may name another. These provisions are in en*286tire harmony with the object of the order as a fraternal and beneficial organization, and they are entirely incompatible with the vesting of an interest in the fund in the beneficiary before the death of a member. Such a construction would in many cases by giving the fund to the legal representatives of the beneficiary divert it entirely from the purpose intended by the member and for which the organization was formed.
It was the right of Charles F. Fischer after the death of his first wife to name a new beneficiary within the limits as to persons and classes prescribed. Upon his failure to do so the law of the association fixed the persons to be benefited. Of this law he presumably had knowledge, and his acquiescence in the selection made by it had all the effect of a new appointment by him.
The act of April 13, 1868, P. L. 103, referred to by the appellants, was intended to secure to the wife and children and dependent relatives of the insured, as against his creditors, an insurance taken out or assigned in good faith for their benefit. We do not see that it affects the question involved in this case.
The judgment of the court of common pleas is affirmed.